833 F.2d 1004Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.COMMERCIAL UNION INSURANCE COMPANY, a MassachusettsCorporation, Plaintiff- Appellee,v.Sharon A. TINNELL, Defendant-Appellant,andNorman E. Ballowe, Defendant.
No. 87-1030.
United States Court of Appeals, Fourth Circuit.
Argued:  July 6, 1987.Decided:  Nov. 20, 1987.

Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
J. Gorman Rosenberger, Jr.  (Robert E. Evans, Thomas L. Phillips, Jr., Kiser, Phillips & Petty on brief) for appellant.
William C. Walker (Everett A. Martin, Jr., Seawell, Dalton, Hughes & Timms on brief) for appellee.
PER CURIAM:


1
This is an action for a declaratory judgment instituted by the appellee insurer to establish that it was not liable under its homeowner's liability policy issued to its insured Norman E. Ballowe for injuries suffered by the appellant Sharon Tinnell.  The appellee relied on the exclusionary language in its policy which stated that "medical payments to others do not apply to bodily injury or property damage which is expected or intended by the insured."    It contends that the injuries suffered by the appellant Sharon Tinnell were "expected or intended by the insured" and thus were not covered by the appellee's policy.  The facts were largely stipulated.  Both parties filed motions for summary judgment.  The district judge granted the motion of the appellee insurer for summary judgment on the ground that the injuries suffered by Sharon Tinnell were "expected or intended by the insured," and denied the appellant's motion.  This appeal followed.  We affirm on the opinion of the district judge.    Commercial Union Insurance Company v. Norman F. Ballowe and Sharon A. Tinnell, C/A 86-0049-L (W.D.Va. January 6, 1987).


2
AFFIRMED.